                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                 :   Case No. 3:20-mj-00024
                                           :
       Plaintiff,                          :   Magistrate Judge Sharon L. Ovington
                                           :
 vs.                                       :
 ERIC DILLARD,                             :
                                           :
       Defendant.                          :
                                           :


                                BINDOVER ORDER


       This matter was set for preliminary examination on January 24, 2020. Upon the

evidence adduced, the Court finds there is probable cause to believe Defendant

committed the offense alleged in the Complaint and orders that he be bound over to the

grand jury to answer that charge.

January 24, 2020                                     s/Sharon L. Ovington
                                                       Sharon L. Ovington
                                                 United States Magistrate Judge
